DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 02/15/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,492,686 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reason(s) for Allowance
The amendments to the claims and remarks from 02/15/2021 in combination with the previous presented limitations and the terminal disclaimer provide the basis for the reason for the allowance over the prior art of record. The prior art does not disclose or sufficiently suggest the claimed invention, particularly a tibial extension capable of being joined to a tibial component of an implantable knee prosthesis, where the tibial extension is configured to be placed into the medullary canal of a tibia and used to seat the medical device in a patient, the tibial extension comprising a housing and a body located within the housing, the housing having an outer surface; and a first sensor module located entirely within the body of the tibial extension, the first sensor module comprising components, the components comprising a first power supply, a first sensor channel and a first communication interface, the first power supply comprising a first battery; the first sensor channel comprising a first power management circuit to manage transport of voltage from the first battery to a sensor of the first sensor channel via a first conductor, the sensor comprising sensors including both of a gyroscope and an accelerometer; the tibial component comprising a second sensor module located entirely within  the body of the tibial component, the second sensor module comprising a second power supply, a second sensor channel and a second communication interface, the second power supply comprising a second battery; the second sensor channel comprising a second power management circuit to manage transport of voltage from the second batter to a sensor of the second sensor channel via a second conductor; wherein the second communication interface is a wireless interface configured to send information only to the first sensor module; and wherein the first communication interface is a wireless interface configured to send information to a location outside of the medical device, in the manner claimed.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530.  The examiner can normally be reached on 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684